Citation Nr: 1826308	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 21, 2014, and in excess of 20 percent from March 21, 2014, for laxity, right knee associated with degenerative joint disease right knee.

2.  Entitlement to a rating in excess of 10 percent prior to August 10, 2016, and in excess of 40 percent from August 10, 2016, for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2010, June 2014, and October 2016.  Because the rating decisions of June 2014 and October 2016 awarded increases that were less than the full benefit sought, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran filed a notice of disagreement (NOD) as to both knee ratings addressed in the rating decision of May 2010 (right-knee laxity and for right-knee degenerative joint disease).  See NOD of August 2010.  By the terms of the VA Form 9 filed in July 2014, the Veteran perfected an appeal only with respect to the issue of a rating increase for right-knee laxity.  Where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has the authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In this case, because the Veteran subsequently indicated in an appellate brief of April 2018 that he wished to appeal both right-knee rating issues, both issues will be taken up by the Board on appeal.  The Board also notes that an unrelated rating decision of June 2017 treated the rating of right-knee degenerative joint disease as having been adequately appealed by informing the Veteran that his "claims for right knee laxity, and right knee degenerative joint disease with limitation of flexion are currently under appeal."  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).

With respect to right-knee laxity, the Veteran expressly limits his appeal to the issue of the "date assigned for the increased evaluation of my right knee laxity which was increased to 20 percent disabling from 3/21/14."  VA Form 9 of July 2014.  While the Veteran phrases his appeal as relating to the "effective date" of a rating increase, the Board characterizes the issue as one for a rating increase.  The Veteran's claim involves the propriety of the disability rating assigned during the entire period under appellate review.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes the staged rating currently in effect.  The Board will conduct a de novo review of the record to determine entitlement to a rating increase at any time one year prior to the Veteran's filing of an increased-rating claim in July 2008.  See 38 C.F.R. § 3.400(o)(2) (2017).  In so doing, the Board necessarily considers the effective date of entitlement to any rating increase during the period under review.

The Veteran failed to report for a Board videoconference hearing scheduled for September 5, 2017.  A letter of July 12, 2017 notified the Veteran of the hearing date.  The Veteran has not offered a reason for failing to appear and has not requested a rescheduled hearing.  The case will be processed as if the Veteran had withdrawn the hearing request made on the VA Form 9.  See 38 C.F.R. § 20.705(d) (2017).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a VA examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).

The Veteran most recently underwent a VA examination of the knees in August 2016.  In order to be adequate, an examination of a joint must include range-of-motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  The August 2016 examiner did not test range-of-motion of the knees as to passive motion and nonweight-bearing and failed to explain why these aspects of knee evaluation were omitted from the report.

Furthermore, while an examiner's failure to review a veteran's claims folder is not necessarily required if clinical findings allow the relevant disability to be appropriately rated, here the August 2016 VA examiner's failure to review the Veteran's VA claims folder or any records appears to have resulted in an inaccurate clinical finding.  Specifically, the VA examiner found that the Veteran did not currently have, and had never had, a meniscus (semilunar cartilage) condition.  It had been previously noted in a March 2014 VA examination report, however, that the Veteran had frequent episodes of joint locking, joint pain, and joint effusion as a result of a meniscus (semilunar cartilage) condition of the right knee.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all relevant treatment records relating to the Veteran knees and to associate those records with the Veteran's claims folder.  All records/responses received must be associated with the claims folder.

2. Schedule the Veteran for an appropriate VA medical examination with a qualified examiner to assess the orthopedic manifestations of the disability of the right knee, including all neurological manifestations.  The Veteran's virtual claims folder must be made available for the examiner's review.  All testing deemed necessary to rate the knee disability under the criteria of the VA rating schedule must be conducted, and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner must describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

If the Veteran is not suffering from a flare-up of his knee disability at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of flare-ups in terms of range of motion on the basis of that information.

The examiner should explain, from a clinical perspective, whether any symptoms of a meniscus condition experienced by the Veteran at any time since July 2007, such as locking, pain, and effusion, are viewed as overlapping with any symptoms of limitation of motion of the knee.

A rationale for the opinions in the report must be provided.

3. Ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




